Citation Nr: 1027499	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-15 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1959 to May 1963.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2007 by the Department of Veterans 
Affairs (VA) Columbia, South Carolina, Regional Office (RO). This 
case was subsequently transferred to the Albuquerque, New Mexico, 
RO, where a hearing was held before the undersigned in December 
2008.

This matter was previously remanded by the Board for further 
development in September 2009.  Such has been completed and this 
matter is returned to the Board for further consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

The Veteran's claimed in-service stressors have not been 
corroborated by service records or other credible supporting 
evidence.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  
38 U.S.C.A. § 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.304, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide.  

In September 2006, the agency of original jurisdiction (AOJ) 
provided the notices required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claims for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide. 

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Attached to the September 2006 notice 
letter, the agency of original jurisdiction (AOJ) sent the 
Veteran notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include as interpreted by Dingess.  

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notices.  
In addition, the VA has also done everything reasonably possible 
to assist the Veteran with respect to his claim for benefits, 
such as obtaining private and VA medical treatment records and 
obtaining ship deck logs from the National Archives.  

Although there is no VA examination with a nexus opinion on file, 
none is required in this case.  Such development is to be 
considered necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
veteran experienced an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4). 
 Because not all of these conditions have been met with respect 
to the service connection issue decided herein, as will be 
discussed below, a VA examination with nexus opinion is not 
necessary.  The Board does not know of any additional relevant 
evidence which has not been obtained.  Consequently, the duty to 
notify and assist has been met.


Service Connection

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for the claimed disorder, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  38 C.F.R § 3.303 (2009); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Service connection may also 
be granted for chronic disorders when manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., 
under the criteria of Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV)]; a link, established by 
medical evidence, between the veteran's current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  The evidence necessary to 
establish the occurrence of a stressor during service to support 
a claim for PTSD will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy, and the claimed stressor is related to 
combat (in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where the veteran 
did not engage in combat with the enemy, or the claimed stressor 
is not related to combat, the veteran's lay statements, by 
themselves, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other credible evidence which corroborates the 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).

In this case, the Veteran is claiming service connection for 
PTSD.  During the December 2008 Board hearing, he contended that 
his several in-service stressors included engaging in combat 
during a classified mission in Vietnam, fear of being stranded 
while wading in the ocean waiting to be picked up by the Navy off 
the coast while serving aboard the USS Yorktown, and fear of his 
ship becoming capsized while aboard the USS Tracer in 1963.  The 
Veteran testified that during the near capsizing incident on the 
USS Tracer, he was hit by a gear and injured his back.  In 
addition, the Veteran stated that some servicemen were deployed 
off of the USS Yorktown and into Vietnam.  See Board hearing 
transcript, dated December 2008.

Furthermore, the Veteran stated he witnessed the death of a 
soldier named "Fleming" in May 1961.  The Veteran could not 
recall the deceased soldier's first name but stated he was 
attached to either "Squadron 23 Air Anti-Submarine or Helicopter 
Anti-Submarine Squadron 4."  See Veteran's PTSD Statement, dated 
January 2007.

The U.S. Army & Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Unit Records 
Research (CURR)) and Central Area Casualty File (TAGCEN) were 
unable to verify the death of a "Lt. Flemming" or "Fleming" in 
1961 in either of the squadrons mentioned by the Veteran.  The 
JSRRC deemed no records would be available to support the 
Veteran's contentions of his mission in Vietnam as it is 
classified and therefore, the stressor is non researchable.  
Furthermore, the Veteran's contention that the USS Tracer almost 
capsized while he was aboard was non researchable as the stressor 
statement is a "'almost happened' type of event."  See JSRRC 
letter, dated October 2006.  

In May 2007, the JSRRC further reported that the Veteran 
responded to their request for additional information to verify 
the death of "Fleming."  The Veteran was unable to give a 
specific location of the event but thought "Lt. Fleming" was a 
member of Air Anti-Submarine Squadron 23, or Helicopter Anti-
Submarine Squadron 4.  The JSRRC stated they were "unable to 
find any information from either of the Squadrons" that was 
mentioned and, therefore, the additional information was not 
helpful in verifying the stressors.  See JSRRC letter, dated May 
2007.

The Veteran's personnel records indicate that he was aboard the 
USS Yorktown during the period of November 1959 to January 1961 
and aboard the USS Tracer from November 1961 to May 1963.  There 
is no evidence that the Veteran engaged in combat.  See Service 
personnel records.  The Veteran stated he was a storekeeper and a 
seaman during his time with the Navy.  See Board hearing 
transcript.  The Board notes that although the Veteran claimed to 
have entered Vietnam during his time on the USS Yorktown between 
November 1959 and January 1961, it is outside the Vietnam era 
period of February 28, 1961 to May 7, 1975.  See 38 C.F.R §3.2 
(f) (2009).

According to the Veteran's service treatment records, there is no 
complaint or treatment for mental health conditions as a result 
of the stressors or for injury to the back as a result of the 
gear striking him onboard the USS Tracer.  However, in July 1959, 
soon after the Veteran entered service, "[h]e was seen in 
consultation by the Psychiatric Service and it was their feeling 
that [the Veteran] was of a dependent type personality and that 
no psychotherapy was indicated at [the] time."  See Service 
treatment records, dated June 1959 to May 1963.

The Veteran was first diagnosed with PTSD and depression in 
December 2005.  He has been treated with counseling and 
medication for his mental health conditions.  See VA treatment 
records, dated December 2005 to April 2007.

In the September 2009 remand, the Board found that the JSRRC 
investigative report was provided without the ship logs.  
Therefore, the Board determined that additional development was 
necessary to adequately address the Veteran's service connection 
claim.  The Board requested the AMC should attempt to procure 
such ship logs and if such historical records reflect that the 
ships upon which the Veteran served engaged in combat while he 
served aboard the vessels or that the USS Tracer nearly capsized 
in 1963, his pertinent in-service stressors should be conceded.  
Then the Veteran should be afforded a relevant VA examination to 
determine whether solely those stressors which have been verified 
have caused his PTSD or any additional mental health conditions.  
See September 2009 Board remand.

In February 2009, the JSRRC responded to the inquiry sending 
copies of relevant deck log entries, namely of USS Yorktown for 
May 1961 and USS Tracer for January to May 1963.  The JSRRC 
reported they looked specifically for documentation "that during 
the first period the ship operated in South Vietnamese waters and 
during the second period the ship nearly capsized" in the ship 
deck logs for the period indicated by the remand.  They 
determined that "[d]uring May 1961 the ship was at Naval Station 
Long Beach, or underway in the California operating area.  For 
the second period, deck log entries contain no mention [of] a 
'near capsizing' of the ship.  But on several occasions the ship 
encountered high winds in excess of 30 knots..."  See JSRRC 
letter, dated February 2009.

The Veteran submitted a letter in April 2010, claiming another 
stressor of when the USS Yorktown was stationed in Long Beach 
loading provisions when he witnessed a "sailor [slip] on some 
cabbage [leaves] that fell off the crate [and] he [slid] down the 
manholes... hitting his head."  The Veteran stated he could not 
remember whether this was before or after returning from Asia as 
it occurred forty-seven years ago and his memory is failing.  
However, the trauma of witnessing this event "still haunts" 
him.  See Veteran's letter, received by the RO in April 2010.  
Again, the information provided by the Veteran is not sufficient 
to verify this stressor. 

In light of the evidence the Veteran is not entitled to service 
connection for PTSD.  
Although he has been diagnosed with PTSD, the Veteran's stressors 
could not be verified and thus service connection cannot be 
awarded.  While the Veteran's service personnel records indicate 
that he was a onboard the ships he indicated, they did not 
contain any confirmation of the events the Veteran described.  
Also, information provided by the Veteran was not sufficient to 
verify Veteran's claims.  

Without confirmation of the Veteran's stressors, the record only 
contains the Veteran's account of the events.  The Veteran's 
account would be sufficient to confirm a stressor if the Veteran 
had confirmed combat experience.  However, evidence of 
participation in combat is also lacking.  While the Veteran 
indicates that he participated in combat, the claims file does 
not contain any information to corroborate this indication.  The 
Veteran did not receive any awards indicative of combat 
experience and did not receive any medical treatment for combat 
injuries.   Additionally there is no indication that the Veteran 
was a prisoner of war.  If the Veteran does not have confirmed 
combat experience, and was not a prisoner of war, then his 
accounts of stressors must be verified by another source.  As 
stated above, the Veteran's lay statements, by themselves, are 
not enough to establish the occurrence of the alleged stressor.  
Thus, as the Veteran's stressors have not been verified, he is 
not entitled to service connection for PTSD. 


ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


